Continued from Box 3:
The newly proposed amendments move the previous limitations (i.e. wherein the base web contains a tobacco material) of dependent claim 10 into independent claim 1. While the limitations are seen to be disclosed by the currently cited prior art (as discussed below), the proposed amendments will not be entered at this time because to properly address the amended independent claims further search and consideration, would be needed to determine if the cited combination of art is the most relevant prior art for the updated form of the independent claims and the other dependent claims which did not previously depend from claim 10 (and thus were not addressed in combination with the new limitations).

Continued from Box 12: 
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ arguments directed to the newly propose amendments to claim, as the amendments have not been entered these arguments are moot except as they apply to the previous rejection of claim 10.
In response to Applicants’ argument that “one having skill in the art would have no motivation to modify Asai with Brantley [i.e. to incorporate tobacco in the base web] absent hindsight analysis of Applicant's claims, as it would destroy the direction of Asai”; the Examiner disagrees. Applicants’ argue that because Asai discloses the filter contains coated cellulose they teach away from using tobacco and because Brantley teaches other materials are preferred it would not have been obvious to use tobacco.  However Asai discloses “The cellulose may be whichever of a naturally-occurring cellulose or a regenerated cellulose. Examples of such cellulose include a naturally-occurring cellulose obtainable from wood fibers [for instance, wood pulp derived from a soft wood (needle-leaved tree) or a hard wood (broad-leaved tree)], seed fibers (e.g. a cotton such as linter, bombax cotton, kapok, etc.), bast fibers (for example, hemp, flax, jute, ramie, paper mulberry and mitsumata (Edgeworthia papyri/era)) or leaf fibers (e.g. Manila hemp and New Zealand hemp); a regenerated cellulose such as viscose as determined using the amount of evolved carbon dioxide rayon, cuprammonium rayon and nitrate silk” (C4/L54-65) and thus clearly does not limit the cellulose source, and specifically mentions leaf fibers i.e. where tobacco is a leaf.  Brantley discloses “[t]he filter material can vary, and can be any material of the type that can be employed for providing a tobacco smoke filter for cigarettes. Preferably a traditional cigarette filter material is used, such as cellulose acetate tow, gathered cellulose acetate web, polypropylene tow, gathered cellulose acetate web, gathered paper, strands of reconstituted tobacco, or the like.” And thus clearly teaches tobacco material may be used in the filter, a mere teaching of another material being preferred is not a teaching away and does not render the combination in anyway non-obvious.  Thus the cited art makes obvious the use of tobacco material, either incorporated along with the coated cellulose or as cellulose source for the coated cellulose, and neither are seen to teach away from tobacco material as there is no evidence that its use would harm the function of the filter of Asai.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773